McLay stands in the relation of judgment-debtor to some of the defendants, and in that of garnishee as to the rest. None of the relief asked for is necessary to secure him against action prejudicial to his rights in the first position. The provisions of § 5931 of the General Statutes make a stay of execution on the judgment against him imperative so long as either of the foreign attachments of the judgment debt continues in existence. The statute carefully anticipates the precise contingency which he professes to fear, and he is fully protected against further action *Page 195 
by either of the Warners during the life of any of the liens which has attached to the judgment debt through the suit of a creditor.
In his position of garnishee he is equally safeguarded from the possibility of having to satisfy claims in excess of the amount of the judgment recovered against him. Sections 5967 and 5973 of the General Statutes provide effective measures for his security, in the event of scire facias proceedings being brought against him, where there are claimants to the fund other than the judgment-creditor in the principal action. When he has complied with the simple requirements of the statute for notice to such adverse claimants, any judgment that may be rendered against him on scire facias conclusively measures his liability, and operates as a bar to the prosecution of other or further claims.
It is obvious, therefore, that no emergency calls upon him to take the initiative for his own protection, or in the interest of fair play to the several defendants. None of them is in a position either to gain an undue advantage of him, or to block the efforts of the others in the orderly prosecution of their respective claims. While the Act of 1893 (General Statutes, § 6055) distinctly extended the field for relief by interpleader, it is not to be construed as permitting the substitution of the procedure for any existing legal remedy equally efficacious. The primary test that existed before the passage of that remedial Act still applies with its original force, and since the legal remedy is adequate and complete for the situation presented upon the record, no occasion is shown for invoking equitable relief.
The main question presented by the appeal was suggested by the court in Coit v. Sistare, 85 Conn. 573,575, 84 A. 119. Interpleader had there been resorted to in a situation essentially similar to that which exists here, but as none of the parties questioned the fitness *Page 196 
of the procedure, the court passed the matter in deciding the case. Here the plaintiff's right to the relief sought is seasonably questioned on the threshold of the case, and before any interlocutory order has been permitted to issue. Considerations which influenced the court's course in that case are wholly absent from this, and for the reasons indicated the trial court properly denied the application.
   There is no error.
In this opinion the other judges concurred.